DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.
Applicants have amended the claims 1, 8, and 11.  The changes to claims 1 and 8 appear correct minor issues in the claims regarding dependency or claim terminology.  The changes to claim 11 are directed towards the feature regarding the compressibly engage of the elements that are established in parent claim 1.

Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive in light of the new rejections as shown below.   
The applicants have made arguments concerning the combination of the references over the claimed invention and have focused upon each of the references in the arguments.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Here, the applicants have argued in the claims regarding the difference of the prior art references concerning the differences of the clips from the claimed rings.  Wherein, the arguments include concerning the Enrietti reference of the clips located along the heating cylinder are at locations which are different from the claimed “selected longitudinal portion of the downstream or distal end of the heating cylinder”.  The clips taught by the prior art reference includes location at the end of the jacket which would correspond to the claimed location at the end of the heating cylinder.
The Schmidt reference, the applicants argue about the outer sleeve 44 that it is not at selected locations.  It is noted that the claimed invention states of a stabilization ring or cylinder and that it is adapted to receive at selected longitudinal portion of the downstream or distal end of the heating cylinder, here, the Schmidt reference teachings encompasses the claimed feature as in Figs. 1 and 2, that the cylinder of Schmidt includes the entire length of the heating cylinder is noted, however, the claimed feature does not preclude such an arrangement.  The arguments by the applicants further state of the material comprising of the sleeves and how this would not provide compressible, however as claimed, the ring/cylinder is to compressibly engage or mate the inner circumferential ring surface with an outer surface of the heating cylinder.  
It is noted that the claimed manner of the engagement is noted, but the claimed invention states that the ring or cylinder is to “compressibly engage or mate” and does not provide particular additional structural features regarding the manner of compressibly engage or mate, further as claimed, it is also viewed as the ring or cylinder is to mate with the heating cylinder which the Schmidt’333 is also capable of this particular engagement.  Thereby, it includes the claimed feature as it also can mate with the heating cylinder, and further the heating cylinder may include compressibly engage particularly in the prescribed description where the heating cylinder expands during operation and further engages with the stabilization ring/cylinder as the claimed feature does not give the particular limitations of when it is to occur, and the Schmidt reference is capable of such compressible engagement during operation.
The Enrietti reference is notable regarding the clips being placed at specific locations along the heating cylinder for engagement that can be applied to the Schmidt reference regarding different locations for engagement of the heating cylinder for engaging or mating with the Schmidt reference teaching such mating locations along the entire length of the heating cylinder.  Thereby, engagement for a specific location taught by Enrietti in the teaching by Schmidt can include locations such as the distal end.
After further reconsideration, the arguments concerning Schmidt in view of Enrietti have been reconsidered and the arguments are not persuasive.
The argument concerning the Galati reference have been considered but unpersuasive as the reference teaches of the use of a temperature sensor used in nozzle heaters.   The arguments concerning Galati is noted, however, the temperature measurement via a sensor located at the downstream end of the nozzle heater is shown and allows for accommodation for other features along the nozzle heater wherein the sensors can be utilized to accommodate for such features, the claimed invention does not preclude the particular features such as changes of shape or size at the ends of the heating cylinder and incorporating a thermal insulator in the nozzle heater and having a sensor to adjust for this and thereby, the Galati reference would be relevant in the use of a temperature sensor located at the downstream or distal end of the heating cylinder, particularly in thermal isolation from the wire or coil.

In regards to the rejection of claim 11, the applicants have specifically focused on the features of the compressibly engage, and the deficiencies of Schmidt’333, and further of the Enrietti reference.  Wherein, as stated above, the Schmidt’333 reference does teach of the claimed features of the claimed cylinder that is adapted to compressibly engage with the heating cylinder particularly with the operation condition of the heating jacket, and further of the cylinder of Schmidt’333 and of the clips of the Enrietti reference would compressibly engage with the heating cylinder.  While it is agreed that the Schmidt’EP reference does not teach of specific compressible engagement, the Schmidt’EP reference teaches of engagement using threads at the specific locations of the heating cylinder for use in engagement with another element.  Here, this is combined with the teachings of Schmidt’333 in view of Enrietti regarding the engagement of the stabilization ring or cylinder at particular locations including the distal or downstream end and the teaching of Schmidt’EP is regarding a known alternative manner for the engagement at the location on the heating cylinder, particularly for mating and locking the elements together.  

In regards to claim 30, the claimed invention is noted as having an “arrangement wherein the interior extended jacket surface is spaced apart from the outer surface of the heating cylinder”, it is noted that the claimed feature does not provide additional structural limitations regarding the arrangement to differentiate from the prior art references in the Schmidt’333 and after reconsideration it is not persuasive.  The claimed arrangement does not preclude from the teachings in the Schmidt reference as claimed spaced apart does not need to be the entirety of the length of the jacket and the heating cylinder.  Further, in review of claim 30, which is dependent upon claim 1, the manner of the engagement is noted, but the claimed invention states that the ring or cylinder is to compressibly engage or mate and does not provide particular additional structural features regarding the manner of compressibly engage or mate, further as claimed, it is also viewed as the ring or cylinder is to mate with the heating cylinder which the Schmidt’333 is also capable of this particular engagement.
	After further reconsideration of the prior art references in light of the arguments, the rejection of the claims remain as previously presented and shown below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7-10, 12-13, 15-20, 22-27, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 5360333) in view of Enrietti (US 7205511).
Re: Claim 1, Schmidt discloses a heating apparatus in an injection molding apparatus comprised of an injection molding machine that injects injection fluid to a heated manifold that distributes the injection fluid to one or downstream nozzles (Fig. 1), the heating apparatus comprising:
a heatable sleeve or jacket (42) comprised of a sheet of highly heat conductive metal material (see Col. 4, lines 12-16), the sleeve or jacket having opposing sheet edges (see axial slot 54, Col. 4, lines 31-34), the sleeve or jacket being bendable or formable into a heating cylinder having a central channel having an interior circumferential wall surface and a selected longitudinal length extending from a downstream end to an upstream end of the heating cylinder (Fig. 1) the central channel being formed into a configuration wherein a selected nozzle is received within the central channel and the interior circumferential wall surface of the channel engages an outer circumferential wall surface of the selected nozzle (see nozzle 22), the sheet having opposing sheet edges that are disposed in a select arrangement or position relative to each other upon bending or forming of the sheet into the cylinder and reception of the selected nozzle within the central channel,
a stabilization ring or cylinder (see cylinder: outer sleeve 44) having a central ring channel having an Inner ring circumferential surface, the stabilization ring or cylinder being adapted to receive a selected longitudinal portion of the downstream or distal end of the heating cylinder (see Figs. 1-3), the stabilization ring or cylinder being adapted to compressibly engage or mate the inner ring circumferential surface with an outer surface of the heating cylinder extending along the selected longitudinal portion of the downstream or distal end of the heating cylinder (the compressibly engagement/mating between the stabilization cylinder and the heating cylinder occurs when the heating of the heating cylinder causing thermal expansion and the stabilization cylinder would engage due to the difference of thermal expansion properties, see Col. 4, lines 12-30).
As seen in the Figure 1, the sheet (42) is directly engaged with the outer surface of the nozzle (see nozzle body portion 26) without an intermediary element and further, and this is along a portion of the heating cylinder.

Schmidt does not specifically teach the step of the sheet being bendable or formable to form the heating cylinder.  However, the metals cited in Schmidt [0018] that form the sleeves/jackets are of copper, aluminum, and alloys that are ductile and such films made from the metals are bendable or formable. Such deformable metals can be formed via stamping, an example are aluminum that are stamped and/or rolled to form beverage containers.

Further, Enrietti teaches of a heater (40) with heat diffuser (30) (this being equivalent to the claimed heating cylinder structure) that is fitted to an injection nozzle (10) which includes a tubular metal core (12), wherein the heating cylinder (heat diffuser 30) is a metal that is tubular in shape with a central cavity that is a cylindrical internal surface (30d) and this surface contacts with the outer surface of the metal core (12) of the nozzle (10), see Fig. 1, wherein there are no intermediary element between the surfaces.  The heating cylinder of Enrietti is created from a metal or metal alloy with high thermal conductivity such as brass, copper, or aluminum, see Col. 3, lines 19-21, and further, the heating cylinder is formed from a flat plate that can be formed into shape, see Col. 3, line 3 to Col. 4, line 23, see specifically term of bending of diffuser, see Figs. 11 and 12, Col. 4, lines 13-16.

It would have been obvious for one of ordinary skill in the art to recognize and modify Schmidt regarding the formation of the heating cylinder from a sheet that is bendable/formable as taught by Enrietti as this is a known method in forming the cylindrical heating device, as this is combining prior art elements according to known methods to yield predictable results, in which case the ductile materials utilized in the Schmidt structure is formed by bending of the sheet as taught by Enrietti in forming the heating cylinder.  

Regarding selected longitudinal length (JL) and selected longitudinal portion (DL), the limitations are broadly interpreted in respect to lengths along the portions. Here, the claimed features do not provide further claimed structural features to differentiate from the teachings in the Schmidt in view of Enrietti.

Re: Claim 2, further comprising a wire or coil that is controllably heatable to an elevated temperature and that is mounted in heat conductive communication with the heating cylinder.
See Schmidt regarding heater mechanism being a heater coil (46).

Re: Claim 3, wherein the highly heat conductive metal material comprises one or more of a copper, brass, zinc.
Here, Schmidt teaches of the materials of copper, aluminum, and alloys, Col. 4, lines 15-16. 
See also teaching by Enrietti regarding brass, aluminum, or copper, see Col. 3, lines 29-31.

Re: Claim 4, the apparatus of claim 1 wherein the highly heat conductive metal material comprises at least about 90% by weight of one or more of or a mixture of one or more of brass, copper and zinc.
	See Schmidt regarding copper, aluminum, and alloys; and Enrietti of brass, aluminum, or copper.  The materials being taught including of the singular term that would include only the material, which it would have been obvious for one skilled in art to recognize for providing for pure specific materials that would be over 90% by weight.

Re: Claim 5, the apparatus of claim 1 wherein the wire or coil is embedded within a groove formed within the heating cylinder.
Schmidt teaches of heater coils that are enclosed within space, see Fig. 2, though, Schmidt does not specifically teach of grooves.
See also teaching by Enrietti regarding the grooves, see Figs. 3-8, heater (40) that are the heating coils that are within the grooves (channels 32) that have been formed on the heating cylinder (heat diffuser 30), the grooves (channels) formed via milling, electro-eroding, other known methods, see Col. 3, lines 42-59.
Thereby, it would have been obvious for one of ordinary skill in the art to further modify Schmidt with the grooves for embedding the coils as taught by Enrietti as an alternative configuration in embedding the coils around the heating cylinder, particularly with the additional surfaces for contact of the heating cylinder tube with the heating coil. This allows transmitting heat efficiently which is an advantage.

Re: Claim 7, the apparatus of claim 1 wherein the opposing sheet edges are interconnected or attached to each other after formation of the heating cylinder.
In Enrietti, the opposing sheet edges are attached via locking clip (33), see Fig. 7, see apertures (30b, 30c) of the ends of the sheets, see Figs. 2 and 3, see also Col. 4, lines 24-31.

Re: Claim 8, the apparatus of any of the foregoing claims wherein the opposing sheet edges are unconnected or unattached once the heating cylinder is formed.
	See Schmidt, Figs. 2 and 3, regarding the unattached opposing sheet edges, see also the axial slot 54.

Re: Claim 9, further comprising an upstream sleeve or jacket having an extended receiving aperture having an extended longitudinal length (JL) and interior extended jacket surface, the upstream sleeve or jacket being adapted to receive an upstream end or portion of the heater cylinder along the extended longitudinal length (JL), the upstream sleeve or jacket being further adapted such that the interior extended jacket surface engages an outer circumferential surface of the upstream end or portion of the heater cylinder.
Schmidt: Figures 1 and 2: upstream end 28 of inner tube 30, ring 50 that connects with the sleeve/jacket 30 along the longitudinal length, see Figures 1 and 3, with an interior of the jacket surface that engages with the heating cylinder.

Re: Claim 10, wherein the stabilization ring or cylinder is adapted to be compressed (F) around an outer circumferential surface into a fixedly formed or deformed body having a body size that is preselected such that the inner circumferential surface of the stabilization ring or cylinder is compressibly engaged with the outer circumferential surface of the downstream or distal end of the heating cylinder.
See Schmidt, as taught above, regarding the arrangement of the outer cylinder 44 in relation to the inner cylinder 42, see also the difference in the thermal expansion properties between the two cylinders and how the two cylinders would interact during heating operations.

Re: Claim 12, the apparatus of claim 1, wherein the stabilization ring or cylinder is comprised of an iron containing metal material.
	Schmidt teaches of the cylinder having a relatively low thermally expansive metal material such as titanium, titanium alloys, iron alloys, stainless steel, see Col. 4, lines 19-21.

Re: Claim 13, the apparatus of claim 12, wherein the stabilization ring or cylinder is comprised of at least about 95% steel or iron.
See above in regards to claim 12, Schmidt teaches of steel or stainless steel that would also encompass the claimed at least about 95% steel.

Re: Claim 15, a method of heating a distal end of an injection nozzle in an injection molding apparatus comprising disposing the heating apparatus of claim 1 around the distal end of the nozzle.
See Schmidt teaching of the use of the heating apparatus around a length of the injection nozzle, see Fig. 1.  Here, the heating occurs along the length of the nozzle.  Further, see teaching by Enrietti of the heaters that are along the length of the nozzle, see Figs. 1 and 3, thereby also teaching of heating that includes around the distal end of the nozzle.

Re: Claim 16, having the same limitation as claim 1 with the difference in the claims in regards to the stabilization ring or cylinder:
“the stabilization ring or cylinder being adapted to engage the inner ring circumferential surface around an outer circumferential surface of the heating cylinder extending along a predetermined length (PDL) of all or a portion of the selected longitudinal portion (DL) that is selected such that the opposing sheet edges are held in fixed position relative to each other along at least a selected portion (SPL, SPL1, SPL2, SPL3) of the longitudinal length (HL) of the heating cylinder extending from the downstream end toward the upstream end.”
	Here, Schmidt teaches of the ring for engaging the surface of the heating cylinder and to fix it in relative position as shown above in claim 1.
Regarding the predetermined length (PDL), and the selected portion (SPL, SPL1, SPL2, SPL3), the features direct to a particular length made for the heating cylinder. Currently, it is interpreted with the different claimed length terms as being the same length. The features as claimed can include the same length between the predetermined length as it further states that it can include all of the selected longitudinal portion, and further the claimed selected portion is not limited in the claim by any particular length in relation to either the predetermined length or selected longitudinal portion. Thereby, Schmidt in view of Enrietti as taught in claim 1 also encompasses the claimed structure of claim 16.

Re: Claim 17, the apparatus of claim 16 wherein the predetermined length (PDL) of all or a portion of the selected longitudinal portion (DL) is selected such that the opposing sheet edges are held disconnected or unattached in fixed position relative to each other along at least the selected portion (SPL, SPL1, SPL2, SPL3) of the longitudinal length (HL) of the heating cylinder extending from the downstream end toward the upstream end.
Here, the claim features are an embodiment of claim 8, and the features as discussed above regarding the interpretation of claim 16 is also compatible in regards to the interpretation of the claims.

Re: Claim 18, the apparatus of claim 16 wherein the longitudinal length of the selected longitudinal portion (DL) of the downstream or distal end of the heating cylinder is selected such that the opposing sheet edges are held disconnected or unattached in the fixed position relative to each other along the entire longitudinal length (HL) of the heating cylinder.
	In this regards, as discussed above regarding the interpretation of claim 16 of the selected portion of the longitudinal length would also apply for claim 18, thus Schmidt in view of Enrietti teaches of the length of the heating cylinder with the gap running along between the opposing sheet edges, see Schmidt gap 25, Figures 2 and 6.

Re: Claim 19, the apparatus of claim 16 further comprising a wire or coil that is controllably heatable to an elevated temperature and that is mounted in heat conductive communication with the heating cylinder.
Schmidt teaches of the operation of the heating cylinder that includes heating of the wire, coils, tubes, etc that conduct to walls of the heating cylinder, see Figs. 1-3, see coil 46 and inner sleeve 42, Col. 3, line 59 to Col. 4, line 11.

Re: Claim 20, the apparatus of 16, further having the same limitation as
 the apparatus of claim 2.

Re: Claim 22, the apparatus of 16, further having the same limitation as the apparatus of claim 7, with the additional statement of attachment mechanism; and 
Re: Claim 23, the apparatus of claim 16, wherein the attachment mechanisms comprise one or more of a clasp, a wire, a weld and a clip.
Regarding claims 22 and 23, Schmidt does not teach of the specific elements of the attachment mechanism.
However, Enrietti teaches of a clip (33) that is used as an attachment mechanism.  Thereby, it would have been obvious for one of ordinary skill in the art to further modify the structure of Schmidt with the attachment mechanism as taught by Enrietti of using a clip to ensure the features remain attached to the nozzle particularly when the structures are not heated, the clip would ensure the tight fit of the heating cylinder to the nozzle until clip is removed for disassembly.
Re: Claim 24, the apparatus of 16, further having the same limitation as the apparatus of claim 9.

Re: Claim 25, the apparatus of 16, further having the same limitation as the apparatus of claim 10.

Re: Claim 26, the apparatus of 16, further having the same limitation as the apparatus of claim 11.

	Re: Claim 27, the apparatus of 16, further having the same limitation as the apparatus of claim 12.

	Re: Claim 29, the independent claim having the same limitations as set forth in claims 16.

	Re: Claim 30, the feature having an additional feature regarding the upstream sleeve or jacket having an extended receiving aperture, and further regarding the arrangement wherein the interior jacket surface is spaced apart from the outer surface of the heating cylinder.  Schmidt teaches of the outer sleeve/jacket 44 that includes portion that are spaced apart from the outer surface of the heating cylinder 42, see Fig. 2.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt ‘333 in view of Enrietti as applied to claim 1 above, and further in view of Schmidt (EP1413418 B1, cited from IDS, henceforth referred as Schmidt ‘EP).
Re: Claim 11, wherein the inner circumferential ring surface and the outer circumferential surface extending along at least a portion of the downstream or distal longitudinal length (DL) of the downstream or distal end of the heater cylinder have complementary threads adapted to threadably engage and interconnect with each other to compressibly engage the inner circumferential surface of the stabilization ring or cylinder with the outer circumferential surface of the downstream or distal end of the heating cylinder.
The Schmidt ‘333 and Enrietti fails to teach of the use of complementary threads.  Schmidt in view of Enrietti does teach of the claimed engagement of the inner circumferential surface of the stabilization ring/cylinder with the outer cicumferential surface of the heating jacket/sleeve as taught in claim 1 above.
Schmidt ‘EP teaches in [0022] rings 50, 80 may include screw threads or teeth 52 which are complementary with screw threads or teeth 64 provided on the outer mounting surface 28 of the heater tube 20 such that the rings 50, 80 may simply be screwed onto the top and bottom terminal ends of the tube 20.  Thereby, it would be known to one skilled in the art of securing the heater cylinder with the use of threads with a related element in which case Schmidt ‘EP teaches of rings that are located at the distal end of the heater cylinder.
It would have been obvious for one of ordinary skill in the art to modify the heater cylinder of Schmidt ‘333 in view of Enrietti with the use of complementary threads as taught by Schmidt ‘EP in fastening the surface of the heater cylinder to a downstream element in this case of circumferential ring surface to ensure the elements are aligned and seated in relation between the respective surfaces at the distal end of the heater cylinder.

Claims 6, 14, 21, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Enrietti as applied to claims 1 and 16 above, and further in view of Galati (US 2016/0339618).
Re: Claim 6, the apparatus of claim 1, wherein a temperature measuring sensor is mounted on the downstream or distal end of the heating cylinder in thermal isolation from the wire or coil.
Schmidt in view of Enrietti fails to teach of the claimed temperature sensor.
However, Galati in the same field of heating sleeves and nozzles, Abs., teaches of a temperature sensor T located on the heating cylinder that is in thermal isolation from the wire or coil [0091], wherein the sensor is located downstream and further having an insulator 50 provided, see Figure 3.
It would have been obvious for one of ordinary skill in the art to modify Schmidt in view of Enrietti with the temperature sensor as taught by Galati as it allows for measuring of the temperature particularly in regards to the temperature at the distal end of the nozzle as this would allow for operations of the molding apparatus to the desired temperature of the material as it exits the nozzle.

Re: Claim 14, wherein claim 1 further comprising a temperature measuring sensor mounted on or in the nozzle or a nozzle mount in close adjacency to the outer surface of the downstream or distal end of the heater cylinder.
Again, as shown in claim 13, Galati teaches of a temperature sensor T located on the heating cylinder that is in thermal isolation from the wire or coil [0091], wherein the sensor is located downstream or distal end of the heating cylinder and further having an insulator 50 provided, see Figure 3.

Re: Claim 21, dependent upon claim 16, further having the same limitation as as set forth in claim 6 above.

Re: Claim 28, dependent upon claim 16, further having the same limitation as set forth in claim 14 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, and further of note: 
Johnson (US 6163016) that teaches of the cylinder/ring (see collar or ring portions 40, 41, 270, 272) that are applied for the ensuring the tube portion (38, 260) is compressed, see Figs. 1-4, 8-9, 21 and Col. 3, lines 27-43 and Col. 4, line 60 to Col. 5, line 39.  
Feick (US 2006/0263469) teaches of thermal shroud for a nozzle.
Pilavdzic (US 2004/0091562) teaches of retaining a heater and thermocouple on a nozzle.
Schlipf (US 20120037612) teaches of an electric heating device for a nozzle.
Stottle (US 5926922) teaches clamping strap for band heaters for nozzles.
Jencko (US 6043466) teaches of clamping force applying device or energizer on the heater 102 and further of an outer sleeve 108 that acts as a retaining element to compress or limit the expansion of the device 106 in an outward direction, see Fig. 2B, and Col. 6, lines 40-59, and also see Figs. 3B, 7B and 10, see Col. 9, lines 5-12. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMANUEL S LUK/
Examiner, Art Unit 1744